Citation Nr: 1728413	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-16 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Board remanded the issues for further development.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1. PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood, difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, visual hallucinations, avoidance tendencies and difficulty establishing and maintaining effective work and social relationships, but not by occupational and social impairment with deficiencies in most areas.

2. The Veteran does not meet the schedular criteria for consideration of a TDIU; and the evidence does not demonstrate that his sole service-connected disability, PTSD, alone is of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016). 

2. The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding issues, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in February 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in June 2010, then readjudicated by way of a statement of the case in May 2012, and a supplemental statement of the case in April 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claim file contains service treatment records (STRs), VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in May 2010 and February 2016.  The examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria and Analysis

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442 (2002). 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

With respect to entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).
The Veteran contends his service-connected PTSD warrants an evaluation in excess of 50 percent.  He also seeks entitlement to a TDIU.

September 2009 VA treatment records, the Veteran reported feeling generally stable, and stated "I feel glad that I'm living."  He also reported rare dreams, and that his nightmares and flashbacks were minimal/controllable. 

The June 2010 PTSD VA examination shows the Veteran did not experience hospitalization due to his mental disorder, and he liked to be by himself.  He attended church and went to the VA socially to talk to other veterans.  The examiner noted the Veteran was anxious, clean and casually dressed, cooperative, and that his speech was unremarkable.  He had no delusions and his thought process was unremarkable.  He experienced problems falling and staying asleep, and had non-persistent visual hallucinations.  He endorsed episodes of anger, and his immediate memory was mildly impaired.  He was oriented times three and denied any panic attacks or, homicidal or suicidal thoughts.  Thought content included ruminations.  His affect was constricted but he exhibited appropriate behavior.  However, it was noted he had incidents of domestic violence (he once shot his girlfriend for which he served time in prison) and had anger issues, but could now control them better.  His immediate memory was noted to be mildly impaired.  He endorsed avoidance tendencies and feelings of detachment.  He had a sense of foreshortened future.  He reported being previously divorced and having children with whom he maintained a fair relationship.  He endorsed recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, and intense psychological distress at exposure to cues that resemble aspects of the event.  He had a markedly diminished interest in significant activities, nightmares 4-5 times a week, and relationship problems.  He was unemployed at the time of the examination noting he had retired from construction and electrical work due to inability to get along with others on the job and work also too heavy for him.  The examiner stated that PTSD affected employability but to what extent was difficult to determine without resorting to speculation.  

In June 2010 VA treatment records the Veteran reported experiencing flashbacks, hyperarousal, avoidance, and sleep problems.  He denied hallucinations.  The examiner noted the Veteran was alert, had good eye contact, had no abnormal movements, had a fair mood, used fluent speech, and was not delusional.  

In February 2011 VA treatment records the Veteran reported experiencing low frustration tolerance, nightmares, avoidance, anger, hyperarousal, intrusive thoughts of war, and sleep disturbance.   He continued to have problems with flashbacks, nightmares, preferred to be alone, but denied experiencing hallucinations.  He appeared well groomed, had fair eye contact, and had a fair mood.  
March 2013 VA treatment records show the Veteran reported occasional flashbacks; and denied nightmares, hallucinations, and hearing voices.  

In the February 2016 VA examination the examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The Veteran reported living alone and having a few friends.  He was a high school graduate who retired in 2009 when the company he was working for closed.  He reported sleeping 3-5 hours at night and denied depression and anxiety.  The Veteran's symptoms included chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships.  It was noted he was no longer on medication for his symptoms.  The examiner determined the Veteran could work in a low stress environments as limitations in the past were anger problems but now he tries to avoid situations that provoke anger.  His sleep problems could also affect his work by producing low energy.

In the VA Form 21-4192, the Veteran stated that he retired in October of 2009 for early retirement.  During the previous 12 months he had not missed any time due to his disability.

A. PTSD

The Veteran contends that his PTSD warrants a rating in excess of the current 50 percent evaluation.  However, after a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD symptomatology manifest to a degree warranting a rating in excess of 50 percent according to DC 9411.

During the appeal period, PTSD symptomatology included problems sleeping; non-persistent hallucinations; episodes of anger; mild memory impairment; recurrent and intrusive recollections, and psychological distress stemming from the stressful event; diminished interest in significant activities; avoidance and isolative tendencies; 4-5 nightmares a week; relationship problems and visual hallucinations.  The Veteran did not experience suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical speech, near continuous panic or depression, special disorientation, or the neglect of personal appearance and hygiene listed in DC 9411 for a 70 percent evaluation.  Moreover, while he strained, he was able to maintain a relationship with his children.  Further, his PTSD symptoms seemed to have improved somewhat during the course of the appeal as evidenced by the fact he no longer needed medication for his PTSD as noted at the February 2016 VA examination.  

The Board notes the Veteran's symptoms can reasonably be viewed to show impaired impulse control and difficulty in adapting to stressful situation based on the evidence.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas "-i.e.," the regulation requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  The Veteran has experienced some occupational and social impairment, but the Board finds occupational and social impairment experienced by the Veteran does not nearly approximate a 70 percent evaluation as deficiencies in most areas has not been shown.  The Board has also taken into consideration the frequency, severity, and duration of the Veteran's symptoms, and finds the symptoms do not approximate a 70 percent rating.  

B. TDIU

The Veteran is currently service-connected for a single disability, PTSD, rated as 50 percent disabling.  The Veteran thus does not meet the schedular criteria for a TDIU because he does not have a single disability rated at 60 percent or more, or multiple disabilities with a combined disability rating of 70 percent with one of at least 40 percent.  See 38 C.F.R. § 4.16(a).

The Board has considered whether referral of this portion of the TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted, but finds that the weight of the evidence is against the Veteran's assertion that his single service-connected disability, PTSD, alone rendered him unable to obtain or maintain substantially gainful employment, when considering his educational and work background.  The Veteran retired from construction and electrical work because he could not get along with others on the job and the physical demands of the job.  While the Veteran's inability to get along with others could be related to his PTSD, this was not the only reason for him leaving his employment.  The Veteran himself stated that the job was too rigorous for him anymore.  In that regard, the Board notes that the physical demands of construction and electrical work are outside of the Boards determination of extraschedular consideration because it is unrelated to the Veteran's service-connected disability.  Moreover, the 2016 VA examiner determined the Veteran could work in a low stress environment.  Based on the evidence, the Board finds that PTSD by itself does not render the Veteran unemployable and unable to secure or follow a substantially gainful occupation.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

1. Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

2. Entitlement to a TDIU is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


